IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: HELEN T. KAUFMAN, SETTLORS         : No. 592 MAL 2017
TRUST                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: MICHAEL JOHN LEIDEN          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.